Citation Nr: 0834659	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  02-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure and/or 
obesity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in an April 2008 
decision and judgment, which vacated an October 2005 Board 
decision denying service connection for Type II diabetes 
mellitus and remanded the issue for additional development.  
This matter initially arose from a February 2002 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant testified at three hearings held before a 
Decision Review Officer (DRO) at the RO; and, in September 
2005, testified during a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of all hearings 
are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The Court, in a single judge memorandum decision, vacated the 
Board's decision of October 2005 and remanded the matter on 
appeal because it found that the Board failed to provide 
adequate reasons and bases for not relying on the opinions of 
private medical personnel, which were favorable to the 
appellant, and because the Board did not discuss treatise 
evidence on obesity and diabetes which the appellant had 
introduced into the record.  

The appellant's service treatment records show that he 
underwent a significant weight gain during his period of 
active duty.  According to his records, he weighed 178 pounds 
during his pre-induction examination in March 1970, as well 
as during his induction physical examination in October 1970, 
but his weight increased to 246 pounds by the time of his 
medical examination in September 1974, shortly before 
separating from service.  His records reflect that his 
obesity was a cause of concern during service as he exceeded 
the maximum allowable weight for a person of his height that 
was prescribed by military physical standards.  He was placed 
on diets and used diet pills in order to reduce his weight.  
The medical records do not show onset of diabetes during his 
period of active duty. 

According to the appellant's account of his medical history, 
he was first diagnosed with diabetes mellitus in the late 
1990's.  At several DRO hearings and before the undersigned 
Veterans Law Judge in September 2005, the appellant testified 
that he had no family history of diabetes mellitus and no 
prior history of obesity before entering service.  He said 
that he became obese during service and that his weight 
fluctuated after discharge.  He contended that his obesity 
during service was the result of emotional stress from his 
military duties and from hearing of the conflicted public 
opinions within the United States over the Vietnam War, and 
that his obesity directly caused his diabetes mellitus.  In 
the alternative, although acknowledging that he never served 
in Vietnam, he testified that he served aboard a naval vessel 
that transported Marines who had just been in Vietnam and 
that, while handling their gear, he was exposed to chemical 
herbicides that adhered to their equipment and packs.  
According to his testimony, he was able to smell the odor of 
chemical herbicides on the Marines' gear.  (The veteran's 
service personnel records show that he did not serve overseas 
in the Republic of Vietnam or within its territorial waters 
during active duty.)

The appellant has submitted a statement dated in February 
2002 from his psychiatrist, M.E.L., M.D., who expressed the 
opinion that the veteran experienced high levels of stress 
which contributed to his very large increase in weight, and 
that "(h)is obesity is undoubtedly a major contributing 
factor to his developing Type II diabetes mellitus."

In September 2004, the veteran's private physician, A.G., 
M.D., stated that "(The veteran) relates a history of having 
gained weight while in the military.  I have no access to 
those records.  As his prior psychiatrist has indicated, 
significant weight gain predisposes one to diabetes mellitus 
type 2, which (the veteran) has in fact developed.  It is 
plausible that (the veteran's) weight gain was a consequence 
of his military service and that his diabetes mellitus 
resulted from his obesity."  Dr. A.G. further stated that 'I 
do not disagree with the Statement in support of claim by MHC 
L.  I agree with the statement that the current Diabetes 
Mellitus condition today is more than likely a result of 
Military Service."

In a report dated in November 2004, a VA physician reviewed 
the veteran's claims file and opined that obesity was not an 
independent risk factor, nor a directly causative factor, for 
Type 2 diabetes mellitus.  He found it very unlikely that the 
veteran's weight gain in service, after the passage of more 
than 20 years, was substantively involved as the etiology of 
his diabetes and found that it was less likely than not that 
the veteran's current diabetes mellitus was related to weight 
gain during service.

In February 2005, the appellant submitted to VA several 
articles printed off the Internet which address a link 
between obesity and Type 2 diabetes.  

Considering the Court's memorandum decision and judgment, the 
Board will remand this matter for the RO to schedule a VA 
examination and medical opinion on the etiology of the 
veteran's claimed Type 2 diabetes mellitus and on whether it 
was due to the veteran's obesity in service and/or his 
exposure to herbicides while in military service.

During his Board hearing, the veteran testified that he had 
recently applied for disability benefits from the Social 
Security Administration (SSA).  (Transcript, at p. 7).  There 
is no indication in the claims file that VA has attempted to 
obtain the veteran's SSA medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.  

The RO also should obtain and associate with the claims file 
all outstanding private medical records connected with the 
veteran's claim that are not already associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  
Any notice provided the veteran must 
include an explanation as to the 
information or evidence needed to 
substantiate his service connection claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the veteran 
and his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records regarding the claimed Type 2 
diabetes mellitus.  Further, the veteran 
is requested to provide the names and 
addresses of any health care providers who 
treated the veteran or performed any 
physical examination on the veteran during 
high school or college.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran or his 
attorney, a notation to that effect should 
be inserted in the file.  The veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the veteran should be afforded a VA 
examination and medical opinion.  All 
indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post-service social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   Following a 
review of the claims folder and an 
interview and examination of the veteran, 
the physician must issue an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's Type 2 diabetes 
mellitus is related to service.  The 
examining physician should consider the 
opinions of Dr. M.E.L., Dr. A.G, the 
November 2004 VA examiner, and the 
information and opinions found in the 
Internet or treatise material which the 
appellant submitted in February 2005 (all 
noted above).  The examining physician 
must comment on all the opinions and 
Internet articles found in the claims 
file.  All opinions rendered by the 
physician are to include sustainable 
reasons and bases to support his 
conclusions and opinions.

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

